07/22/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0682


                                      DA 19-0682
                                   _________________

JACK KRAMER and KEN KRAMER,
individually and on behalf of all others similarly
situated,

             Plaintiffs and Appellees,
                                                                      ORDER
      v.

FERGUS FARM MUTUAL INSURANCE
COMPANY,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael G. Moses, District Judge.

                                                     For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    July 22 2020